Citation Nr: 0638617	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, PA that denied the veteran's claim of 
entitlement to service connection for a right leg condition.  
The veteran perfected a timely appeal of this determination 
to the Board.

In June 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board through video conference.  The veteran's testimony on 
that occasion has been associated with his claim's file.


FINDINGS OF FACT

1.  During the June 2006 hearing before the Board, and prior 
to the promulgation of a decision in the appeal, the veteran 
withdrew on the record his substantive appeal concerning the 
issue of entitlement to an increased rating for bilateral 
hearing loss.

2.  The record lacks evidence of any ankle disability since 
the veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of increased rating for bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

2.  A right ankle sprain disability was not due to, incurred 
in, or aggravated by an in-service injury or disease.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Here, the appellant withdrew on the record at the 
June 2006 hearing his Substantive Appeal concerning the claim 
of increased rating for bilateral hearing loss.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding this claim.  Thus, the Board does not 
have jurisdiction to review this claim, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
July 2003 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit relevant 
evidence and/or information in his possession to the AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, the 
veteran's testimony before the Board, and written statements 
by the veteran.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Service Connection for Right Ankle Sprain

The veteran essentially argues that he is entitled to service 
connection for the residuals of a right ankle sprain.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  Service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
claimant is afforded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records indicate that he was 
treated for a right ankle injury in October 1984.  He was 
diagnosed with a sprained foot.  Service medical records from 
a week after the injury indicate that the veteran's ankle 
pain was gone, his foot felt normal, the examination was 
normal, and the diagnosis was resolved sprain.  The service 
medical records indicate no further complaints of right ankle 
problems, and on separation examination no foot or ankle 
problems were noted and the veteran's feet and lower 
extremities were assessed as normal.

The record is negative for any post-service diagnosis or 
treatment of a right ankle condition.  There is no further 
medical evidence of a right foot, leg, or ankle disability 
since the veteran's separation from service, and the 
veteran's testimony before the Board indicated that he has 
not sought any such treatment for his right ankle.

In light of the lack of evidence of any ankle disability 
since the veteran's service, the Board concludes that a 
preponderance of the evidence weighs against the veteran's 
claim of service connection for a right ankle sprain.  
Accordingly, service connection is not warranted in this 
case.

Although the veteran may believe that he currently suffers an 
ankle disability due to his service, he is not competent to 
provide opinions that require medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  The appeal concerning the issue of entitlement to an 
increased (compensable) rating for bilateral hearing loss is 
dismissed.

2.  Entitlement to service connection for right ankle sprain 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


